Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a high foaming liquid detergent composition, classified in CPC C11D 17/0008.
Group II, claims 9-11, drawn to a method of cleaning textile with the liquid detergent composition, classified in CPC C11D 11/0017.
Group III, claim 12, drawn to a device for dispensing the liquid detergent composition, classified in CPC C11D 17/0043.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the liquid detergent composition which comprises 5 to 17.5 wt% non-alkoxylated surfactant, like linear alkylbenzene sulphonate, and alkoxylated anionic surfactant in a weight ratio of 2:1 to 5:1; 0-0.5 wt% nonionic surfactant; 2 to 4 wt% polyethylene glycol having a molecular weight of 4,000Da to 6,000Da; at least 50 wt% water; wherein the liquid detergent composition has a pH of 7.0 to 7.5, viscosity at 25oC and 20 s-1 in the range of 5 to 100 cP, and forms a foam volume of at least 100 ml and has stable viscosity between a temperature range of 10 and 40oC, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reynen et al. (US Patent No. 6,152,152), hereinafter “Reynen.” Reynen teaches a liquid dishwashing composition comprising 30% to 90% by weight of total composition of water, preferably 40% to 85% (see col. 1, lines 29-36; 45-49); from 10% to 50% by weight of total composition of one or more surfactants like alkyl alkoxylated sulfates, alkyl benzene sulphonates (see col. 2, lines 7-13; col. 3, lines 18-23; col. 5, lines 28-31); from 0.5 to 6%, preferably 1.5% to 3% by weight of the total compositions of an anti-gelling agent like polyethylene glycol having a molecular weight from 500 to 20000, more preferably 1000 to 5000 (see col. 6, lines 49-62); wherein the compositions generally have a pH of from 5 to 11, preferably 7 to 9 measured at a 10% solution in water (see col. 9, lines 11-14); and wherein compositions have a viscosity of from 5 cps to 2000 cps, most preferably 5 cps to 350 cps at 20oC (see col. 1, lines 50-53). Considering the above teachings of prima facie case of obviousness. Regarding the weight ratio of the alkylbenzene sulfonate to the alkyl alkoxylated sulfate, while Reynen is silent as to the recited weight ratio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of each of the alkylbenzene sulfonate and alkyl alkoxylated sulfate to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. Inasmuch as Reynen teaches a liquid composition comprising the recited ingredients having overlapping proportions, pH and viscosity, the foam volume of the composition should also overlap. Therefore, unity of invention is lacking according to PCT Rule 13.2.

A telephone call was made to Atty. Corinne M. LaGosh on May 18, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761